Given, C. J.
The only question presented by this appeal is whether defendant was barred of all rights under his tax certificate at the time he obtained the tax deed in controversy. Revision, section 790, provides that no action for the recovery of real property, sold for the non-payment of taxes, shall lie unless the same be brought within five years after date of the sale. In Eldridge v. Kuehl, 27 Iowa, 160, it was held that this meant completed sale; that is, from the execution and recording of the treasurer’s deed. Code, section 902, provides that the action shall not lie unless the same be brought within five years after the treasurer’s deed is executed and recorded. In La Rue v. King, 74 Iowa, 288, this court held that the statute of limitations begins to run against a purchaser at a tax sale at the time when he might obtain a deed; that is, three years after the date of sale; and after five years from the time it begins to run not only is the tax title extinguished, but all rights which are dependent upon it. This fully meets the only question presented by the appeal, and sustains the decree of the superior court. The judgment of the superior court is Aeeirmed.